DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1-2, 4, 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bello et al. Publication No. US 2014/0017903.
	Regarding claim 1, Bello discloses an electrostatic chuck, comprising: 
a chuck body [Fig. 3, 30]; and 
a support surface [Fig. 3, 32] on the chuck body for supporting a substrate, wherein the support surface is non-planar [Fig. 3, the support surface 32 is a concave shape; par. 0017].
	Regarding claim 2, Bello discloses that the support surface comprises a plurality of protrusions [Fig. 3, pins 50; par. 0022].
	Regarding claim 4, Bello discloses that the plurality of protrusions comprise a plurality of pillars [Fig. 3, pins 50 in the form of pillars].
Regarding claim 7, Bello discloses that heights of the protrusions are non-uniform [Fig. 3, protrusions 50 are non-uniform].
claim 8, Bello discloses that protrusions proximate to a center of the electrostatic chuck have a height that is less than a height of protrusions that are proximate to an edge of the electrostatic chuck [Fig. 3 shows that the pins 50 closer to a center of the chuck 30 have a height that is less than a height of the pins that at the edge of the chuck].
Regarding claim 9, Bello discloses that protrusions proximate to a center of the electrostatic chuck have a height that is greater than a height of protrusions that are proximate to an edge of the electrostatic chuck [Fig. 5 shows that the pins 50 proximate to a center of the chuck 30 have a height that is greater than a height of pins that are at the edge of the chuck].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bello et al. Publication No. US 2014/0017903.
Regarding claim 10, Bello does not explicitly disclose that a maximum difference between heights of the protrusions is 100 microns or greater.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the maximum difference between heights of the protrusions 100 microns or greater, since it has been held that discovering an optimum value of a result effective 
Regarding claim 11, Bello does not explicitly disclose that a maximum difference between heights of the protrusions is 200 microns or greater.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the maximum difference between heights of the protrusions 200 microns or greater, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).
Claims 3-6, 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bello et al. Publication No. US 2014/0017903 in view of Chan et al. Publication No. US 2019/0333764.
Regarding claim 12, Bello discloses an electrostatic chuck, but does not further comprise a conductive mesh embedded in the chuck body.
Chan discloses an electrostatic chuck [Fig. 1, 100] comprising conductive mesh [Fig. 4B, 462] embedded in the chuck body [Fig. 4B, 452; par. 0012; as shown].
Bello and Chan are analogous electrostatic chucks.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate conductive mesh, into Bello, for the benefit of coupling pins to a power source. 
Regarding claim 13, Chan discloses that the electrostatic chuck is a heater [par. 0023].
Regarding claim 3, Bello discloses that the plurality of protrusions comprise a plurality of concentric rings [Fig. 4A, the plurality of protrusions 461 comprise a plurality 
Regarding claim 4, Chan discloses that that the plurality of protrusions comprise a plurality of pillars [Fig. 4A, plurality of pins 461 comprise a plurality of pillars].
Regarding claim 5, Chan discloses that the pillars are cylindrical pillars [par. 0028 to par. 0030].
Regarding claim 6, Chan discloses that the plurality of pillars are each covered by a conductive layer [par. 0028].
Regarding claim 14, Chan discloses a semiconductor manufacturing tool, comprising: a heater pedestal [par. 0023, chuck comprises heating system]; a conductive mesh embedded in the heater pedestal [Fig. 4B, conductive mesh 462], wherein the conductive mesh is electrically coupled to a voltage source [Fig. 4B, voltage source 460]; and a support surface [Fig. 4B, top support surface of the chuck 452 on which the substrate 450 is disposed] on the heater pedestal, the support surface being planar [Fig. 4A and 4B show that the support surface comprises a plurality of pins 461 that are being planar and straight with respect to the substrate].
However, Chan does not disclose that the support surface being non-planar.
Bello discloses an electrostatic chuck comprising a support surface [Fig. 3, 32] that is non-planar.
Chan and Bello are analogous electrostatic chucks.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Bello’s non-planar support surface, into Chan, for the benefit of having an adjustable support surface to position the substrate at a desired curvature.
claim 15, Bello discloses that the support surface is concave [par. 0017].
Regarding claim 16, Bello discloses that the support surface is convex [par. 0023].
Regarding claim 17, Bello discloses that the support surface comprises a plurality of protrusions having non-uniform heights [Fig. 3, a plurality of pins 50 having non-uniform heights].
Regarding claim 18, Chan discloses a semiconductor manufacturing tool, comprising: a heater pedestal body [par. 0023, chuck comprises heating system]; a conductive mesh embedded in the heater pedestal [Fig. 4B, conductive mesh 462], wherein the conductive mesh is electrically coupled to a voltage source [Fig. 4B, voltage source 460]; and a support surface [Fig. 4B, top support surface of the chuck 452 on which the substrate 450 is disposed] on the heater pedestal body, wherein the support surface comprises a plurality of pillars extending out from the heater pedestal body and arranged in concentric rings [Fig. 4A and 4B show that the support surface comprises a plurality of pins/pillars 461 extending from the pedestal body and arranged in the concentric rings [the top view of the electrostatic chuck 452 would show that the pins 461 are arranged in the concentric rings].
However, Chan does not disclose that the pillars in an outermost concentric ring have a height that is greater than a height of pillars in an innermost concentric ring.
Bello discloses an electrostatic chuck, comprising a non-planar surface [Fig. 3, 32] comprising pillars [Fig. 3, pins 50] wherein the pillars in an outermost concentric ring 
Chan and Bello are analogous electrostatic chucks.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Bello’s non-planar support surface, into Chan, for the benefit of having an adjustable support surface to position the substrate at a desired curvature.
	Regarding claim 19, Chan discloses that the support surface and the sidewalls of the pillars are covered by a conductive layer [Fig. 4A, the support surface of the electrostatic chuck 452 and the pillars 461 are covered by a conductive layer; par. 0028 to par. 0032].
	Regarding claim 20, Bello discloses that the electrostatic chuck comprising a non-planar surface [Fig. 3, 32] comprising pillars [Fig. 3, pins 50] wherein the pillars in an outermost concentric ring have a height that is greater than height of pillars in an innermost concentric ring [the heights of the pins 50 are shown in Fig. 3].  However, Bello does not disclose that the height difference is 200 microns or greater. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the maximum difference between heights of the protrusions 100 microns or greater, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARTI PATEL whose telephone number is (571)272-8659. The examiner can normally be reached M - F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DHARTI PATEL
Primary Examiner
Art Unit 2836



/DHARTI H PATEL/Primary Examiner, Art Unit 2836